Citation Nr: 1019520	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  09-10 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected otitis media with bilateral hearing loss, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected rheumatic heart disease, status post aortic valve 
replacement, currently evaluated as 30 percent disabling.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to 
September 1945.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  In October 2009, prior to the promulgation of a decision 
in the appeal, the Veteran withdrew his appeal as to the 
issue of entitlement to an increased evaluation for service-
connected otitis media with bilateral hearing loss, currently 
evaluated as 20 percent disabling.

2.  The medical evidence of record shows that the Veteran's 
rheumatic heart disease, status post aortic valve 
replacement, is manifested by metabolic energy equivalents 
(METs) of three or less.

3.  The medical evidence of record does not show that the 
Veteran has a current diagnosis of tinnitus which is related 
to military service.

4.  The claim of entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU) is moot in light of the assignment of a 100 percent 
schedular evaluation for the Veteran's service-connected 
rheumatic heart disease, status post aortic valve 
replacement.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the Veteran for the issue of entitlement to an increased 
evaluation for service-connected otitis media with bilateral 
hearing loss, currently evaluated as 20 percent disabling, 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b), (c) (2009).

2.  The criteria for an evaluation of 100 percent for 
service-connected rheumatic heart disease, status post aortic 
valve replacement, have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7016 (2009).

3.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

4.  The claim of entitlement to TDIU is dismissed as lacking 
legal merit.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to initial 
adjudication, letters dated in October 2002, June 2003, 
October 2003, December 2003, and December 2005 satisfied the 
duty to notify provisions with respect to the various claims.  
Additional letters were also provided to the Veteran in June 
2008 and October 2008, after which the claims were 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Veteran's service 
treatment records, VA medical treatment records, and 
indicated private medical records have been obtained.  VA 
examinations sufficient for adjudication purposes were 
provided to the Veteran in connection with his claims.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Simmons v. Nicholson, 487 
F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007) (holding that although 
Veterans Claims Assistance Act notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

Bilateral Hearing Loss

In June 2002, the Veteran filed a claim for an increased 
evaluation for service-connected otitis media with right ear 
hearing loss.  By a rating decision dated in June 2004, an 
increased evaluation for the Veteran's service-connected 
otitis media with right ear hearing loss was denied.  The 
Veteran perfected an appeal to this decision in February 
2009.  By a rating decision dated in August 2009, the 
disability was recharacterized as service-connected otitis 
media with bilateral hearing loss and a 20 percent evaluation 
was assigned.  In October 2009, the Veteran's representative 
submitted a written statement withdrawing the claim of 
entitlement to an increased evaluation for service-connected 
otitis media with bilateral hearing loss, currently evaluated 
as 20 percent disabling.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R §§ 20.202, 20.204(b).  Withdrawal may 
be made by the Veteran or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

With regard to the issue of entitlement to an increased 
evaluation for service-connected otitis media with bilateral 
hearing loss, currently evaluated as 20 percent disabling, 
prior to the promulgation of a decision by the Board, the 
Veteran indicated that he wished to withdraw his appeal as to 
this issue.  As a result, no allegation of error of fact or 
law remains before the Board for consideration with regard to 
the issue of entitlement to an increased evaluation for 
service-connected otitis media with bilateral hearing loss, 
currently evaluated as 20 percent disabling.  As such, the 
Board finds that the Veteran has withdrawn his claim as to 
this issue, and accordingly, the Board does not have 
jurisdiction to review the appeal as to the issue of 
entitlement to an increased evaluation for service-connected 
otitis media with bilateral hearing loss, currently evaluated 
as 20 percent disabling, and it is dismissed.

Heart

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Staged 
ratings are appropriate whenever the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Service connection for a heart murmur, apical systolic, 
residual of rheumatic fever, was granted by a November 1945 
rating decision and a 10 percent evaluation was assigned, 
effective September 30, 1945.  A September 1946 rating 
decision recharacterized the disability as rheumatic heart 
disease with mitral insufficiency and continued the 10 
percent evaluation under 38 C.F.R. § 4.104, Diagnostic Code 
7000.  A February 1957 rating decision recharacterized the 
disability as rheumatic heart disease, inactive, and assigned 
a noncompensable evaluation under 38 C.F.R. § 4.104, 
Diagnostic Code 7005, effective April 23, 1957.  An August 
2003 rating decision recharacterized the disability as 
rheumatic heart disease, status post aortic valve 
replacement, and assigned a 100 percent evaluation under 38 
C.F.R. § 4.104, Diagnostic Code 7016, effective November 26, 
2001, and a 30 percent evaluation effective June 1, 2002.

A May 2006 VA METs assessment stated that the Veteran's 
estimated METs was less than three METs.  In a May 2006 VA 
heart examination report dated two days later, the examiner 
who made the May 2006 VA METs assessment stated that

[t]he estimated MET[s] based upon stated 
functional ability is more indicative of 
the impact on function due to 
deconditioning along with the combined 
effects of the [atherosclerotic coronary 
artery disease] and history of myocardial 
infarction along with the various other 
health conditions; the rheumatic valvular 
heart disease appears to be stable since 
the surgery to replace the aortic valve 
with a mechanical valve.

An August 2009 VA METs assessment stated that the Veteran's 
estimated METs was three METs or less.  In an August 2009 VA 
heart examination report dated the same day, the examiner who 
made the August 2009 VA METs assessment gave a nearly 
identical statement to that made in the May 2006 VA heart 
examination report.

For rating diseases of the heart, one MET is the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for rating, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 
2. 

Heart valve replacement (prosthesis) is evaluated under 
Diagnostic Code 7016.  For an indefinite period following the 
date of hospital admission for valve replacement, a 100 
percent rating is assigned.  Thereafter, a 10 percent 
evaluation is warranted for status post coronary bypass 
surgery resulting in workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication is required.  
A 30 percent evaluation is warranted for status post coronary 
bypass surgery resulting in workload of greater than 5 METs 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
warranted for status post coronary bypass surgery resulting 
in more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation is warranted for status post coronary bypass 
surgery resulting in chronic congestive heart failure, or; 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7016.

The medical evidence of record shows that the Veteran's 
rheumatic heart disease, status post aortic valve 
replacement, is manifested by METs of three or less.  While 
the May 2006 and August 2009 VA heart examination reports 
stated that the Veteran's METs results were due to a 
combination of factors, the medical evidence of record does 
not provide any method for VA to determine the portion of the 
Veteran's METs limitations which is due to his 
service-connected rheumatic heart disease and which is due to 
nonservice-connected disorders.  Accordingly, the Veteran's 
METs of three or less must be presumed to be due to the 
service-connected rheumatic heart disease.  See Mitleider v. 
Brown, 11 Vet App 181 (1998) (where non-service symptoms 
cannot be separated from service connected symptoms, all of 
the symptoms are treated as service connected).  As such, an 
evaluation of 100 percent is warranted for the Veteran's 
rheumatic heart disease, status post aortic valve 
replacement.  See 38 C.F.R. § 4.104, Diagnostic Code 7016.

Tinnitus

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records are negative for any 
complaints or diagnosis of tinnitus.

After separation from military service, in a June 2002 VA 
outpatient audiology report, the Veteran reported 
experiencing tinnitus frequently.

In a February 2003 VA audiological examination report, the 
Veteran complained of intermittent, mild, bilateral tinnitus 
"over the past few years."

In a March 2003 VA audiological examination report, the 
Veteran reported occasional, intermittent ringing in both 
ears which was mild in nature and had been present for many 
years.  He denied experiencing loss of sleep or any 
disruption in daily activities due to the ringing.  After 
physical examination, the diagnosis was mild tinnitus.  The 
examiner stated that, based on the Veteran's reported history 
and the examination, "it is highly unlikely that military 
service and/or treatment for rheumatic fever has had any 
bearing on his . . . tinnitus symptoms."

In a January 2004 VA ears examination report, the Veteran 
complained of intermittent noise in both ears which occurred 
once or twice per week and lasted approximately 15 minutes 
per occurrence.  He reported that he had experienced this 
noise "forever."  After physical examination and 
audiological testing, the diagnosis was ear noise or 
"flare."  The examiner stated that the Veteran's 
"description of these brief, occasional ear noises does not 
meet the definition of clinical tinnitus."

In a March 2004 VA outpatient audiology report, the Veteran 
reported a history o intermittent tinnitus, bilaterally.

In an August 2009 VA audiological examination report, the 
Veteran denied experiencing tinnitus.

The medical evidence of record does not show that the Veteran 
has a current diagnosis of tinnitus which is related to 
military service.  The Veteran's service treatment records 
are negative for any complaints or diagnosis of tinnitus.  
There is no post-service medical evidence of tinnitus dated 
prior to June 2002, over 56 years after separation from 
military service.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  In 
addition, there is no medical evidence of record which 
relates any currently diagnosed tinnitus to military service.  
The January 2004 VA ears examination report stated that the 
Veteran's symptoms did not meet the criteria for a diagnosis 
of tinnitus and the August 2009 VA audiological examination 
report stated that the Veteran denied experiencing tinnitus.  
While the March 2003 VA audiological examination report gave 
a diagnosis of mild tinnitus, the examiner opined that it was 
"highly unlikely" that the Veteran's tinnitus was related 
to military service.  Accordingly, there is no medical 
evidence of record which shows that the Veteran has a current 
diagnosis of tinnitus which is related to military service.  
As such, service connection for tinnitus is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

TDIU

As discussed above, an evaluation of 100 percent has been 
assigned herein for the Veteran's rheumatic heart disease, 
status post aortic valve replacement.  As such, the Veteran's 
TDIU claim has become moot.  See Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994); VA O.G.C. Prec. 6-99, 64 Fed. Reg. 
52,375 (1999) (a TDIU claim may not be considered when a 
schedular 100 percent rating is in effect as no additional 
monetary benefit would accrue to a Veteran).  Accordingly, 
the Board must dismiss the claim as lacking legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim of entitlement to an increased evaluation for 
service-connected otitis media with bilateral hearing loss, 
currently evaluated as 20 percent disabling, is dismissed.

An evaluation of 100 percent disabling for rheumatic heart 
disease, status post aortic valve replacement, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Service connection for tinnitus is denied.

The claim of entitlement to TDIU is dismissed.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


